i          i      i                                                                 i      i     i




                                 MEMORANDUM OPINION

                                         No. 04-10-00029-CR

                               Charles Ray LEWIS a/k/a Mylan James,
                                             Appellant

                                                  v.

                                        The STATE of Texas,
                                              Appellee

                      From the 290th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CR-11461
                             Honorable Sharon MacRae, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 11, 2010

DISMISSED

           Appellant and his attorney have each filed a motion to dismiss this appeal. Together, the

motions satisfy the requirements of Rule 42.2(a) of the Texas Rules of Appellate Procedure. See

TEX . R. APP . P. 42.2(a). Therefore, the motions are granted. This appeal is dismissed.

                                                       PER CURIAM


DO NOT PUBLISH